Order entered November 15, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-01026-CV

                      IN RE ESTATE OF GARY WAYNE LUNA

                       On Appeal from the Probate Court No. 1
                                Dallas County, Texas
                        Trial Court Cause No. PR-15-02365-1

                                       ORDER
      Appellee’s motion for damages for filing a frivolous appeal filed April 25, 2018 is

DENIED.


                                                 /s/   MOLLY FRANCIS
                                                       JUSTICE